                 Case 2:21-cr-00017-JAM Document 78 Filed 07/26/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00017 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   IAN HOFFMANN,                                       DATE: July 27, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Ian

19 Hoffmann, by and through his counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on July 27, 2021.

21          2.      By this stipulation, the defendant now moves to continue the status conference until

22 October 26, 2021, and to exclude time between July 27, 2021, and October 26, 2021, under Local Code

23 T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes over 2,000 pages. All of this discovery has been either produced directly to counsel

27          and/or made available for inspection and copying.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00017-JAM Document 78 Filed 07/26/21 Page 2 of 3


 1                b)         Counsel for the defendant desires additional time to consult with his client, review

 2        the current charges, review and copy discovery for this matter, and discuss potential resolutions

 3        with his client.

 4                c)         Counsel for the defendant believes that failure to grant the above-requested

 5        continuance would deny him the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7                d)         The government does not object to the continuance.

 8                e)         Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11                f)         For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of July 27, 2021, to October 26, 2021,

13        inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at the defendant’s request on the basis

15        of the Court’s finding that the ends of justice served by taking such action outweigh the best

16        interest of the public and the defendant in a speedy trial.

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME                2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00017-JAM Document 78 Filed 07/26/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: July 23, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
 7

 8                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
 9                                                            Assistant United States Attorney

10

11   Dated: July 23, 2021                                     /s/ TODD LERAS
                                                              TODD LERAS
12                                                            Counsel for Defendant
                                                              IAN HOFFMANN
13

14

15                                          FINDINGS AND ORDER
16          IT IS SO FOUND AND ORDERED this 23rd day of July, 2021.
17
                                                       /s/ John A. Mendez
18                                                     THE HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
